By the Court.*—
The justice rendered his judgment on the ninth day after the cause was submitted to him for decision, the eighth day being Sunday. He lost jurisdiction, as under such circumstances his judgment should have been rendered on the seventh day, or Saturday (2 Cowen’s Treat. § 1552, and cases cited). The Code (§ 401), does not apply. The limitation *522as to the time in which the judgment is to be rendered is not enacted in the Code, but in the District Court act.
Judgment reversed.

 Present, Charles P. Daly, Ch. J., Joseph F. Daly, and Van Hoesbn, JJ.